Citation Nr: 0429966	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  04-20 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
establish basic eligibility for Department of Veterans 
Affairs (VA) nonservice connected disability pension.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The appellant had recognized guerilla service from March 10, 
1945 to March 12, 1945.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 decision of the 
Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO), denying the appellant's claim for VA 
nonservice connected disability pension benefits because he 
did not have the required military service to establish 
eligibility.

Although the RO has implicitly reopened the claim for basic 
eligibility for VA nonservice connected disability pension 
benefits and denied entitlement on the merits, the Board must 
make its own determination as to whether new and material 
evidence has been submitted to reopen a claim.  That is, the 
Board has a jurisdictional responsibility to consider whether 
it was proper for a claim to be reopened, regardless of the 
finding of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  Therefore, the issue has been characterized as 
noted on the title page.

In denying the appellant's claim in this case on the basis 
that new and material evidence has not been received, rather 
than adjudicating the claim on the merits as the RO did, the 
Board has denied the claim on a different basis than the RO.  
There is no prejudice to the appellant - to the extent there 
was error, the RO merely afforded the case greater and more 
favorable consideration that it was due.  Accordingly, the 
Board finds that it is not prejudicial to the claimant to 
proceed to adjudicate the claim on the current record.  
Bernard v. Brown, 4 Vet. App. 384 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).

In June 2004, the Board had a document in the claims file 
translated from Tagalog into English.  This document is a 
medical consent form signed by the appellant in April 1990.  
The appellant is not prejudiced by the recent inclusion of 
the translated document in the claims file and the Board 
proceeding to adjudicate the claim without remanding this 
document to the RO, as this document is not relevant to the 
issue on appeal.  Id.

This case has been advanced on the docket due to the advanced 
age of the appellant.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  In a rating decision dated in July 2001, the RO denied 
legal entitlement to nonservice connected pension and 
notified the appellant of that decision; he did not appeal. 

2.  The evidence received subsequent to the RO's final July 
2001 decision was previously submitted to the RO and/or does 
not relate to an unestablished fact necessary to substantiate 
the claim. 


CONCLUSIONS OF LAW

1.  The July 2001 RO decision that denied legal entitlement 
to nonservice disability pension is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38. C.F.R. §§ 3.104, 20.302, 20.1103 
(2003)

2.  No new and material evidence has been received, since the 
July 2001 decision of the RO, to reopen the claim of legal 
entitlement to nonservice disability pension.  38 U.S.C.A. 
5108 (West 2002); 38 C.F.R. 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

In this case the issue rests solely on verification of the 
appellant's type of service by the service department.  The 
service department's determination as to an individual's 
service is binding on the VA.  See Duro v. Derwinski, 2 Vet. 
App. 530 (1992).  The RO has obtained the necessary evidence 
from the service department, and no amount of notice to the 
appellant can change his legal status.  The United States 
Court of Appeals for Veterans Claims has held that in cases 
such as this, where the law and not the evidence is 
dispositive, the VCAA is not applicable to the appeal.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994); Mason v. Principi, 
16 Vet. App. 129, 132 (2002) ("Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this claim, the VCAA is not applicable.").  Accordingly, the 
Board concludes that the requirements of the VCAA have been 
met in this case and no further action is required pursuant 
to the VCAA.  Additionally, any deficiency in notice to the 
appellant as to the duty to assist, including the timing of 
the notice or the respective responsibilities of the parties 
for securing evidence, is harmless, non-prejudicial error.  
Valiao v. Principi, 17 Vet. App. 229 (2003).  

Factual Analysis

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

In this case, the RO denied the appellant's claim for 
entitlement to nonservice connected disability pension in 
June 2001 and notice of the decision was sent to the 
appellant at that time.  He did not submit a notice of 
disagreement within one year. The July 2001 RO decision is 
therefore final, and new and material evidence is required to 
reopen the claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.156.  

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002).  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. §§ 5108(c), 
7105; 38 C.F.R. § 3.156.

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1 (d).  
"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Service as a Philippine 
Scout in the Regular Army inducted between October 6, 1945, 
and June 30, 1947, inclusive, and in the Commonwealth Army of 
the Philippines from and after the dates and hours when 
called into service of the Armed Forces of the United States 
by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of 
the United States dated July 26, 1941, is included for 
compensation benefits, but not for pension benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension 
benefits.  38 C.F.R. § 3.40(b), (c), and (d).  In general, 
service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States, including recognized guerilla service, 
shall not be deemed to have been active military, naval, or 
air service for the purposes of awarding nonservice-connected 
pension benefits. See 38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40.  
Persons with service in the Philippine Commonwealth Army, 
USAFFE, including the recognized guerrillas, or service with 
the new Philippine Scouts under Public Law 190, 79th Congress 
shall not be deemed to have been in active military service 
with the Armed Forces of the United States for the purpose of 
establishing entitlement to non-service-connected disability 
pension.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b), (c), 
(d).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1) (West 2002).  Under 
that authority, the Secretary has promulgated  38 C.F.R. § 
3.203(a) and (c), to govern the conditions under which the VA 
may extend veterans' benefits based on service in the 
Philippine Commonwealth Army.  Those regulations require that 
service in the Philippine Commonwealth Army (and thus 
veterans' status) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  
See 38 C.F.R. § 3.203(a) (requiring service department 
documentation of service where available), § 3.203(c) 
(requiring service department verification of service where 
documentation is not available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  Thus, if the United States 
service department refuses to verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not the VA.  Soria, 118 F. 3d at 749.

In short, under 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits based on Philippine service unless a United 
States service department documents or certifies their 
service.  Soria, 118 F. 3d at 749.

The appellant contends that he is entitled to VA pension 
because his service is recognized service under the law.  In 
support of this, he has submitted a copy of a Philippine Army 
Certificate of Honorable Discharge, dated December 1946, and 
a Certification of Service from the Office of the Adjutant 
General, Armed Forces of the Philippines, dated November 
2000.  Both of these documents were in the claims file and 
were previously considered by the RO in the July 2001 rating 
decision.  They are therefore not new.  Also submitted were 
copies of medical certificates.  These, while new, are not 
material because they do not relate to an unestablished fact 
necessary to substantiate the claim, which in this case could 
only be a certification of qualifying service from a United 
States service department, given the strict and binding legal 
requirement that a U.S. Service Department must verify 
service was such as to meet the criteria for eligibility for 
VA benefits.  See 38 C.F.R. § 3.203; Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  Therefore, the lay statements and 
affidavits, as well as the medical certificates, while new, 
are not material evidence, as they do alter the service 
department's (whose finding is binding on the Board) 
determinative and binding finding that the appellant had no 
service other than 2 days service as a recognized Guerilla, 
in the service of the United States Armed Forces.  Moreover, 
the appellant has provided no further evidence that would 
warrant a request for re-certification from the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).

Based on the foregoing, the Board finds that none of the 
newly received evidence is new and material evidence.  38 
C.F.R. § 3.156(a).  Accordingly, the Board finds that new and 
material evidence has not been received, and reopening of the 
claim is not warranted.

The United States service department's verification of 
service is binding on the VA. 38 C.F.R. § 3.203; Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  The service 
department has determined that the appellant's only service 
was 2 days of recognized Philippine Guerrilla service.  This 
type of service, while recognized as valid service for 
certain VA benefits under 38 C.F.R. § 3.40, is specifically 
excluded from entitlement to nonservice connected disability 
pension under 38 U.S.C.A. § 107(a).  Absent any new and 
material evidence, VA has no basis upon which to revise its 
prior finding that the appellant did not have the type of 
qualifying service that would confer basic eligibility for VA 
nonservice connected disability pension benefits. 
Accordingly, the appellant's application to reopen his claim 
for basic eligibility for VA benefits must be denied due to 
the absence of legal merit or lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

New and material evidence not having been received, the claim 
for basic eligibility for VA nonservice connected disability 
pension benefits is not reopened and the claim remains 
denied.


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



